                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


TRAVIS D. WILLIAMS,

                            Plaintiff,                          OPINION AND ORDER
       v.
                                                                     16-cv-474-wmc
DR. SALAM SYED, et al.,

                            Defendants.


       Pro se plaintiff Travis D. Williams is currently incarcerated by the Wisconsin

Department of Corrections (“DOC”) at the Wisconsin Secure Program Facility (“WSPF”).

Williams’ grievances over his conditions of confinement by the DOC are numerous, and

when he initially filed this 42 U.S.C. § 1983 lawsuit, he included claims arising from events

that occurred at three different DOC institutions, as well as multiple private institutions.

(See dkt. #23.) After the court explained that his complaint violated Federal Rule of Civil

Procedure 20, Williams pared down his claims to events that occurred during Williams’

incarceration at Columbia Correctional Institution (“Columbia”) between May 5, 2015,

and April of 2017, which still included claims that over two dozen Columbia employees

violated his federal constitutional and state law rights in handling his various medical and

mental health conditions, as well as subjected him to inhumane conditions of confinement.

       Ultimately, the court granted Williams leave to proceed on claims under the First,

Eighth and Fourteenth Amendments, as well as state law claims, against some 27 Columbia

officials. More specifically, Williams was granted leave to challenge: the decision not to

place him in a unit specified for inmates with mental health conditions, which he claims
was racially motivated; the decision denying him access to a wheelchair or medical shoes

necessary to address his painful hip, foot and ankle conditions; the treatment of a nose

sore; various defendants’ refusal to prevent him from falling, then failure to treat him after

he fell; the failure to address urine leaking into his cell; and multiple defendants’ retaliatory

refusal to provide him appropriate medical or mental health care.

       This opinion and order resolves defendants’ motion for sanctions (dkt. #145). The

court finds that Williams attested that his submissions in opposition to defendants’ motion

for summary judgment were timely, but actually filed them five days late, but the court

will neither dismiss his lawsuit nor strike those submissions from the record of this case.

Instead, the court warns Williams that should he again fail in his obligation of candor to

this court again as to any matter large or small, whether in this case or another case before

this court, then it will not hesitate to impose sanctions, up and including dismissal of this

and some or all of his other lawsuits. In addition, defendants may, should they wish, have

fourteen days to file a reply to plaintiff’s untimely response to their motions for summary

judgment. At that point, the record on the parties’ dispositive cross-motions will be closed,

and the court will take up Williams’ Eighth, First or Fourteenth Amendment claims

promptly.


                                          OPINION

       “A district court has inherent power to sanction a party who ‘had willfully abused

the judicial process or otherwise conducted litigation in bad faith.’” Secrease v. W. & S. Life

Ins. Co., 800 F.3d 397, 401 (7th Cir. 2015) (quoting Salmeron v. Enterprise Recovery Sys.,

Inc., 579 F.3d 787, 793 (7th Cir. 2009)). The party seeking sanctions has the burden to

                                               2
prove the grounds for its award by a preponderance of the evidence. Ramirez v. T&H

Lemont, Inc., 845 F.3d 772, 778-81 (7th Cir. 2016). Here, defendants seek sanctions

because Williams misrepresented the date that he submitted his opposition to defendants’

motion for summary judgment -- actually filing his materials four days beyond his

opposition deadline, having already obtained an extension of the deadline from the court.

Worse, Williams appears to have intentionally backdated his certificate of service to make

it look like he complied with this extended deadline.               As a sanction, defendants

understandably ask that the court dismiss Williams’ claims against defendants altogether;

or in the alternative, they ask that the court strike Williams’ filings in opposition to

defendants’ motion for summary judgment (dkt. ##141-144), and resolve defendants’

motion without considering his opposition. Were the effects of these sanctions not so

draconian (or at least potentially so) when compared to only a four-day delay in delivery of

his opposition, and the plaintiff not proceeding pro se, this court might well have granted

at least the latter sanction. As it stands, Williams will instead receive sanctions in the form

of a warning, and defendants will be allowed to file a reply to his untimely opposition.




       A. Factual Findings1

       On June 24, 2019, Williams filed a motion for summary judgment, and on July 31,

defendants filed their combined opposition to Williams’ motion for summary judgment,




1
 After review of the parties’ submissions and the video footage submitted by defendants, the court
sees no reason to hold an evidentiary hearing to resolve defendants’ motion. See Peacher v. Talbot,
840 F. App’x 37, 39 (7th Cir. 2021) (evidentiary hearing on motion for sanctions under Federal
Rule of Civil Procedure 11 did not require an evidentiary hearing when court’s decision did not rely

                                                 3
as well as a cross-motion for summary judgment. The court then set Williams’ response

deadline for September 3, 2019.          However, Williams filed a motion on August 20,

representing that after being placed on a paper restriction, he had temporarily lost access

to his legal papers and seeking an extension of time to oppose defendants’ cross-motion for

summary judgment. Based on that representation, the court granted Williams an extension

of the September 3, 2019, opposition deadline, setting September 6, 2019, as his new

deadline to account for the loss of his paperwork. (Dkt. #134.)2

        The court did not receive a filing from Williams on September 6. Instead, on

September 11, five days after his deadline, Williams filed his combined opposition to

defendants’ motion for summary judgment and reply to his motion for summary judgment.

(Dkt. ##141-144.) While these submissions were electronically filed with the court,

Williams wrote on his certificate of service: “On September 5th 2019 I placed outside my

cell door on Alpha Unit one large white envelope with one hundred & sixty exhibits.”

(Dkt. #141-1.) Williams also signed the certificate of service, dating it September 5, 2019.

(Id.)

        Defendants claim that Williams did not actually submit these materials outside his

cell on September 5.        In support, they submit a declaration of WSPF’s Litigation

Coordinator Ellen Ray, as well as Exhibits 1022, 1023, and 1024, which is the video

footage of the area outside of Williams cell. Ray attests that she “reviewed video footage



on testimony in resolving motion) (citing Sullivan v. Running Waters Irrigation, Inc., 739 F.3d 354,
360 (7th Cir. 2014)).

2
  The next day, the court received a renewed motion for Williams, but since that motion crossed
in the mail with the court’s August 27, text only order, the court took no action on that motion.

                                                 4
from September 5, 2019,” which showed “that Williams pushed a single piece of paper

outside his cell door on that date.” (Ray Decl. (dkt. #147) ¶ 5.) Exhibit 1022 contains

video footage from outside Williams’ cell on September 5, 2019. The portion defendants

submit also shows Williams pushing one piece of paper outside his cell door at about 9:00

p.m. that day. (Ex. 1022, at 21:01.)

       Ray further attests that she reviewed the video footage from September 10, 2019.

(Ray Decl. (dkt. #147) ¶ 6.) Exhibit 1023 is footage from the outside of Williams’ cell

from September 10, which shows that he placed a large white envelope outside his cell that

day. (Ex. 1023, at 17:48:05-17:48:21.) Exhibit 1024 is footage from outside of Williams

cell later on September 10. That footage shows that an officer picked up the materials on

September 10 as well. (Ex. 1024, at 22:13:50-22:14:54.)

       While Williams asks that the court exclude the video footage from consideration

(dkt. ##155, 157), arguing that it is irrelevant, unauthenticated, and improper character

evidence, and that Ray’s statements are hearsay,3 the video footage is obviously relevant to

defendants’ motion, and since Ray attests that she reviewed the footage, it meets the low

threshold for authentication. See Fed. R. Evid. 901(a). The video footage is also not

improper character evidence, rather, it shows that Williams did not submit his filings on

September 5 as he falsely represented to the court in his certificate of service, but instead

did so on September 10, five days later. As for Ray’s declaration, since this is a pre-trial

issue, her sworn written statement is an appropriate substitute for her oral testimony.


3
  Williams also attacks the character of WSPF staff members, referring to them as “professional
crooks” and suggesting that they were responsible for his delayed filings. This unsupported
accusation will not be addressed or credited.

                                              5
       Williams further maintains that the footage should be excluded because defendants

submitted only cherry-picked snippets of the footage from September 5 and 10. Williams

maintains this is significant because he did not lie about submitting his materials for filing

on September 5. Instead, he doubles down by claiming that on September 5, he had asked

a guard to place his envelope containing his summary judgment materials in the outgoing

mail bin, because his vestibule cellmate was “fed up” with how dirty the vestibule floor was

that day. Williams further represents that some five days later, when he was out of his cell

for a haircut, he noticed the envelope still sitting in the outgoing mail bin (Williams Decl.

(dkt. #158) ¶ 27.) Williams then claims that having asked a guard to hand him back the

envelope, he took it back to his cell, only to ask another guard, Sergeant Schneider, to

come and get his legal mail, which he resubmitted for filing that day. (Id. ¶¶ 24, 25.)

Williams also claims to have told Schneider at the time that he “thought 3rd shift Officer

Ellerson did not process” his mail because he filed a lawsuit against him. (Id. ¶ 25.)

       Williams’ elaborate explanation strains credulity. Williams does not identify the

officer that he allegedly asked to put his envelope in the outgoing mail bin on September

5, nor what time this exchange took place. Although Williams suggests that yet another

guard named Ellison may have caused his envelope to be left in the outgoing mail bin,

rather then be processed timely, this speculation does not begin to explain how the

envelope managed to stay in the outgoing mail bin for five more days despite being

collected every day.   Beyond stating that Ellerson was a third shift officer, Williams

provides no details about Ellerson working later on September 5, much less that he was

the only WSPF staff member responsible for collecting outgoing mail from September 5


                                              6
through September 10, 2019. Williams appears to claim that staff at Columbia and WSPF

frequently tamper with and delay his filings, but such a delay does not appear to have

happened at any other occasion in this lawsuit and wholly fails to account for the five-day

delay between September 5 and 10.

       Williams’ explanation of what happened on September 10 makes even less sense.

Williams does not explain why he chose to retrieve the large envelope and bring it back to

his cell, as opposed to asking the guard transporting him to immediately submit it for filing,

a much more obvious and efficient choice given the passage of time. Worse, once Williams

possessed the envelope, he essentially acknowledges making no effort to correct his

submissions to the court as to what had happened or, at the very least, update the

certificate of filing to represent the actual filing date was September 10, much less explain

to the court what happened on the actual filing date. Given that WSPF is an e-filing

institution, there is also no reason to infer that Williams would be hesitant to break the

seal (or otherwise disturb the mail). Ironically, had he done that (or even just sought 4

additional days to file), the court would almost as certainly granted a four-day delay, having

previously granted a longer extension, but now the court is stuck with someone who

appears to have lied, and even after being caught in an apparent lie, he is still dissembling.

       Typically, when there is a material, factual dispute related to a motion for sanctions,

the court would hold a hearing to resolve those disputes, but a hearing is unnecessary here.

The court need not find that Williams affirmatively lied to the court about the date of his

submission of opposition materials, since even taking Williams’ story to be true, there is

no dispute that he failed to apprise the court of the reason for missing his deadline, but


                                              7
rather consciously left late filings on September 10 as they were on September 5. This

may seem like a trivial omission, but in the context of Williams’ own, extremely detailed

and aggressive filings in this case, it is all too familiar. Indeed, in the weeks leading up to

Williams’ opposition deadline, he had submitted multiple, detailed motions, urgently

seeking extensions of time to file his opposition, attaching declarations and evidence in

support. (See dkt. ##128, 129, 129-1, 130, 135, 136, 136-1.) Under the circumstances,

therefore, defendants are justified in pointing out that Williams failed to explain, or even

acknowledge, the five-day delay between when he intended to file his opposition materials

and when he actually filed them. Instead, only when faced with defendants’ motion for

sanctions did Williams do so, garnering evidence and preparing a lengthy brief in the

process.   The obvious inference the court must draw from Williams’ September 10

omission is that he intentionally failed to alert the court to his tardy filing, and hoped that

the court might overlook and accept his late filing.




       B. Analysis

       Finding that Williams intentionally omitted the fact of his late filing, the court turns

to the appropriate sanction. “Dismissal can be appropriate when the plaintiff has abused

the judicial process by seeking relief based on information that the plaintiff knows is false.”

Id. However, district courts are required to “consider other sanctions before resorting to

dismissal.” Rivera v. Drake, 767 F.3d 685, 786 (7th Cir. 2014); see also Donelson v. Hardy,

931 F.3d 565, 569 (7th Cir. 2019) (“[S]anctions, including dismissal, must be

proportionate to the circumstances. Considerations relevant to proportionality include the


                                              8
extent of the misconduct, the ineffectiveness of lesser sanctions, the harm from the

misconduct, and the weakness of the case.”).

       In these circumstances, the lesser sanction of striking Williams’ untimely filings

received by the court on September 11, 2019, is arguably proportionate with his

misconduct. First, Williams is indigent, proceeding in forma pauperis in this and his other

lawsuits, so it is unlikely that imposing a monetary sanction will have any deterrent effect.

See Secrease, 800 F.3d at 402 (“[T]he threat of a monetary sanction would probably not

influence” the behavior of a litigant proceeding in forma pauperis.) (citing Rivera, 77 F.3d at

687). Second, dismissal likely goes too far. As defendants point out, the Seventh Circuit

has approved the decision to dismiss a case with prejudice for “lying to the court in order

to receive a benefit from it, because no one needs to be warned not to lie to the judiciary.”

Ayoubi v. Dart, 640 F. App’x 524, 528-29 (7th Cir. 2016). Nonetheless, Williams’ omission

here was equal parts dishonest and ill-advised, since the court would likely have allowed

such a short extension, if asked. Third, defendants’ alternative, proposed sanction --

striking Williams’ filings received on September 11 -- is a more direct and measured

response to his misconduct.

       For one, Williams’ submissions were untimely, so the court is on solid ground to

exclude them from consideration for that reason alone. Raymond v. Ameritech Corp., 442

F.3d 600, 608 (7th Cir. 2006) (district court properly excluded delayed summary judgment

filings); see also Wine & Canvas Dev., LLC v. Muylle, 868 F.3d 534, 539 (7th Cir. 2017)

(“Sanctions for missing a deadline by one day certainly are not mandatory, but neither are

they prohibited given the wide latitude district courts have in such matters.”). Moreover,


                                              9
this sanction is commensurate with plaintiff’s misconduct, since it would deny Williams

the benefit of his untimely submissions, while still preserving his claims. In particular, the

court would be striking his untimely filing, while considering Williams’ timely-filed,

proposed findings of fact and brief in support of his own motion for summary judgment.

Given that Williams is a frequent filer in this court, that sanction hopefully would deter

any future instinct to misrepresent facts or otherwise mislead the court, rather than make

truthful, candid and careful submissions.4

        However, imposing such a sanction here might end up (1) being dispositive as to

the merits of plaintiff’s federal claims and (2) encourage the DOC and its institutions (or

at least its employees) to take extraordinary efforts to preserve video and document filing

dates over an otherwise minor, four-day delay, which is even more striking for DOC’s

repeated denial of its ability to do the same in other situations that might prove helpful to

a pro se plaintiff.

        Accordingly, the court will grant defendants’ motion for sanctions and impose the

sanction set forth below, but defendants may still reply to Williams’s materials filed in

opposition to defendants’ motion for summary judgment (dkt. ##141, 142, 143, 144).

Once received (or the fourteen days have elapsed, the court will take up the parties’ cross

motions for summary judgment.




4
  Williams has five other lawsuits before this court: Williams v. Hoem, No. 19-cv-944-wmc; Williams
v. Delforge, No. 20-cv-426-wmc; Williams v. Kinyon, No. 20-cv-1021-wmc; Williams v. Friedrich, No.
21-cv-172-wmc; and Williams v. McArdle, No. 21-cv-173-wmc.

                                                10
                                           ORDER

       IT IS ORDERED that defendants’ motion for sanctions (dkt. #145) is GRANTED

and Travis Williams is warned that, going forward, any further misrepresentation or

lack of candor to this court as to any matter large or small, whether in this case or

another case before this court, will result in sanctions, up to and including dismissal

of this and some or all of his other lawsuits. Should they wish, defendants may also

have until July 6, 2021, to file a reply to plaintiff’s untimely response.

       Entered this 21st day of June, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              11
